DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Hanchuck on 7/7/2022.
The application has been amended as follows: 
1. (Proposed Amendment) An artificial intelligence-based information leakage alert generating apparatus, comprising:
a memory;
a component collection in the memory, including:
      a trade tick monitoring component; 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory,
      wherein the processor issues instructions from the trade tick monitoring component, stored in the memory, to:
            obtain, via at least one processor, an order placement datastructure, wherein the order placement datastructure includes a security identifier and a trading algorithm identifier;
            determine, via at least one processor, an order placement allocation for the security identifier based on a trading algorithm associated with the trading algorithm identifier;
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order wherein the order placement request datastructure includes a limit price;
            obtain, via at least one processor, a set of trade tick data messages associated with the first venue, wherein the set of trade tick data messages pertains to the security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique;
            select, via at least one processor, an inferred label type;
            group, via at least one processor, the determined inferred labels of the selected inferred label type for the set of trade tick data messages into specified buckets, wherein the specified buckets are price buckets;
            determine, via at least one processor, that the grouped inferred labels correspond to execution data generated by the first order; and
            generate, via at least one processor, an information leakage alert for the selected inferred label type,  wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the limit price.

16.  (Proposed Amendment) A processor-readable artificial intelligence-based information leakage alert generating non-transient physical medium storing processor-executable components, the components, comprising:
a component collection stored in the medium, including:
      a trade tick monitoring component; 
      wherein the trade tick monitoring component, stored in the medium, includes processor-issuable instructions to:
            obtain, via at least one processor, an order placement datastructure, wherein the order placement datastructure includes a security identifier and a trading algorithm identifier;
            determine, via at least one processor, an order placement allocation for the security identifier based on a trading algorithm associated with the trading algorithm identifier;
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price;
            obtain, via at least one processor, a set of trade tick data messages associated with the first venue, wherein the set of trade tick data messages pertains to the security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique;
            select, via at least one processor, an inferred label type;
            group, via at least one processor, the determined inferred labels of the selected inferred label type for the set of trade tick data messages into specified buckets, wherein the specified buckets are price buckets;
            determine, via at least one processor, that the grouped inferred labels correspond to execution data generated by the first order; and
            generate, via at least one processor, an information leakage alert for the selected inferred label type,  wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the limit price.

17. (Proposed Amendment) A processor-implemented artificial intelligence-based information leakage alert generating system, comprising:
      a trade tick monitoring component means, to:
            obtain, via at least one processor, an order placement datastructure, wherein the order placement datastructure includes a security identifier and a trading algorithm identifier;
            determine, via at least one processor, an order placement allocation for the security identifier based on a trading algorithm associated with the trading algorithm identifier;
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price;
            obtain, via at least one processor, a set of trade tick data messages associated with the first venue, wherein the set of trade tick data messages pertains to the security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique;
            select, via at least one processor, an inferred label type;
            group, via at least one processor, the determined inferred labels of the selected inferred label type for the set of trade tick data messages into specified buckets, wherein the specified buckets are price buckets;
            determine, via at least one processor, that the grouped inferred labels correspond to execution data generated by the first order; and
            generate, via at least one processor, an information leakage alert for the selected inferred label type,  wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the limit price.

18. (Proposed Amendment) A processor-implemented artificial intelligence-based information leakage alert generating method, comprising:
      executing processor-implemented trade tick monitoring component instructions to:
            obtain, via at least one processor, an order placement datastructure, wherein the order placement datastructure includes a security identifier and a trading algorithm identifier;
            determine, via at least one processor, an order placement allocation for the security identifier based on a trading algorithm associated with the trading algorithm identifier;
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price;
            obtain, via at least one processor, a set of trade tick data messages associated with the first venue, wherein the set of trade tick data messages pertains to the security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique;
            select, via at least one processor, an inferred label type;
            group, via at least one processor, the determined inferred labels of the selected inferred label type for the set of trade tick data messages into specified buckets, wherein the specified buckets are price buckets;
            determine, via at least one processor, that the grouped inferred labels correspond to execution data generated by the first order; and
            generate, via at least one processor, an information leakage alert for the selected inferred label type,  wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the limit price.

19.  (Proposed Amendment) An artificial intelligence-based information leakage order generating apparatus, comprising:
a memory;
a component collection in the memory, including:
      a trade tick monitoring component; 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory,
      wherein the processor issues instructions from the trade tick monitoring component, stored in the memory, to:
            obtain, via at least one processor, a set of trade tick data messages, wherein the set of trade tick data messages pertains to a security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique, and group the set of inferred labels into price buckets;
            compute, via at least one processor, a real-time liquidity model for the security identifier using the determined inferred labels;
            assess, via at least one processor, counterparty landscape for the security identifier using the real-time liquidity model;
            detect, via at least one processor, information leakage associated with the security identifier based on the assessment of the counterparty landscape, wherein the information leakage alert is a limit price information leakage alert generated based on determining that a predicted limit price is within a threshold of the limit price;
            determine, via at least one processor, an order placement allocation for the security identifier based on the detected information leakage; and
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price.

20.  (Proposed Amendment) A processor-readable artificial intelligence-based information leakage order generating non-transient physical medium storing processor-executable components, the components, comprising:
a component collection stored in the medium, including:
      a trade tick monitoring component; 
      wherein the trade tick monitoring component, stored in the medium, includes processor-issuable instructions to:
            obtain, via at least one processor, a set of trade tick data messages, wherein the set of trade tick data messages pertains to a security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique, and group the set of inferred labels into price buckets;
            compute, via at least one processor, a real-time liquidity model for the security identifier using the determined inferred labels;
            assess, via at least one processor, counterparty landscape for the security identifier using the real-time liquidity model;
            detect, via at least one processor, information leakage associated with the security identifier based on the assessment of the counterparty landscape, wherein the information leakage alert is a limit price information leakage alert generated based on determining that a predicted limit price is within a threshold of the limit price;
            determine, via at least one processor, an order placement allocation for the security identifier based on the detected information leakage; and
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price .
 
 
21. (Proposed Amendment) A processor-implemented artificial intelligence-based information leakage order generating system, comprising:
      a trade tick monitoring component means, to:
            obtain, via at least one processor, a set of trade tick data messages, wherein the set of trade tick data messages pertains to a security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique, and group the set of inferred labels into price buckets;
            compute, via at least one processor, a real-time liquidity model for the security identifier using the determined inferred labels;
            assess, via at least one processor, counterparty landscape for the security identifier using the real-time liquidity model;
            detect, via at least one processor, information leakage associated with the security identifier based on the assessment of the counterparty landscape, wherein the information leakage alert is a limit price information leakage alert generated based on determining that a predicted limit price is within a threshold of the limit price;
            determine, via at least one processor, an order placement allocation for the security identifier based on the detected information leakage; and
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price.
 
22.  (Proposed Amendment) A processor-implemented artificial intelligence-based information leakage order generating method, comprising:
      executing processor-implemented trade tick monitoring component instructions to:
            obtain, via at least one processor, a set of trade tick data messages, wherein the set of trade tick data messages pertains to a security identifier;
            determine, via at least one processor, a set of inferred labels for each obtained trade tick data message using a real-time prediction logic generated using a machine learning technique, and group the set of inferred labels into price buckets;
            compute, via at least one processor, a real-time liquidity model for the security identifier using the determined inferred labels;
            assess, via at least one processor, counterparty landscape for the security identifier using the real-time liquidity model;
            detect, via at least one processor, information leakage associated with the security identifier based on the assessment of the counterparty landscape, wherein the information leakage alert is a limit price information leakage alert generated based on determining that a predicted limit price is within a threshold of the limit price;
            determine, via at least one processor, an order placement allocation for the security identifier based on the detected information leakage; and
            send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price.

Allowable Subject Matter
Claims 1-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Gunther, US 20210201328, 7/2021, discloses a system and method for managing transactions in a dynamic digital documents system using AI (Para. 327). 
Prochnow, US 20210087921, 03/2021, discloses a system for estimating refined reservoir productivity using machine learning and predictor variables 
Yun, US 20190354815, 11/2019, discloses an evaluation system artificial intelligence and financial trading (Para. 92). 
Eastwood, US 20150012410, 01/2015, discloses an AI system for price monitoring at different security trades (Para. 31). 
Xie, M., in “Development of Artificial Intelligence and Effects on Financial System,” 2019, discloses machine and artificial intelligence impacts on financial trading, economics and algorithmic trading, and its ability to synthesize vast amounts of information. 
The above references, in combination, do not teach the inventions use of send, via at least one processor, an order placement request datastructure for a first order specified by the order placement allocation to a server associated with a first venue specified by the order placement allocation for the first order, wherein the order placement request datastructure includes a limit price;  group, via at least one processor, the determined inferred labels of the selected inferred label type for the set of trade tick data messages into specified buckets, wherein the specified buckets are price buckets; and generate, via at least one processor, an information leakage alert for the selected inferred label type,  wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the limit price.

35 U.S.C. 101 Subject Eligibility: 
Applicant’s proposed amendments and argument on (5/16/2022) are considered enough to overcome the previous 101 rejection.  The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 
For these reasons, the claims in ordered combination are a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698